Title: Report Approving John Jay’s Negotiations with Spain, [22 April] 1782
From: Madison, James
To: 



[22 April 1782]

The Committee to whom was referred the letter from Mr Jay of the 3d. of Octr. 1781, recommend the following answer thereto, to be subscribed by the Secy. of F. A.

Sir
Your Letter of the 3d. of Octr. last was recd. by Congress on the  day of  and I am authorized to acquaint you, that your conduct as therein detailed has met with their entire approbation.
The limitation which you have affixed to the proposed surrender of the navigation of the Mississippi in particular corresponds with the views of Congress. They observe with much surprize & concern that a proposition so liberal in itself, which removed the only avowed obstacle to a connection between his C. M. & the U. S. & from which the latter had formed the most sanguine expectation, should have produced so little effect on the councils of his C. M. [The perseverance of his Ministers, notwithstanding this relaxation on the part of Congress, in perplexing your negociation by multiplied & dilitory pretexts, no less inconsistent with their own professions than disrespectful to the U. S. but too well justifies your surmise as to their latent purposes.] The surrender of the navigation of the Mississippi was meant as the price of the advantages promised by an early & intimate alliance with the Spanish Monarchy. If this Alliance is to be procrastinated till the conclusion of the war, during a continuance of which only, it can be necessary, the reason of the Sacrifice will no longer exist. Nay, every day which the expected Treaty is delayed by the Spanish Court, detracts from the obligation & inducement of Congress to adhere to their overture, and will consequently justify you in representing in strong terms the obligation it imposes on Spain to make the Treaty the more liberal on her part. This may easily be done, either by enlarging her pecuniary aids, by facilitating to the Citizens of the U. S. the use of the Mississippi, or by indulgences in the commerce of her American Colonies, particularly by following the example of his M. C. M. in establishing a free port or ports in some of them. In the mean time however you will employ your utmost address in ascertaining the real views of the Spanish Cabinet with regard to a Treaty with the U. S. & communicate the result from time to time to Congress.

